I
.
    oarrpc.wIlln
                   OFFICE OF THE   AmORNEY
                                        AUSTIN
                                                  GENERAL      OF   TEXAS
    A- 81”RU



Y           HonorabLe Albert J. Eutron
            County Attomoy
            Trinity County
            Orotaton, Tata8




                                                          rpemdsnt sohool
                                                          havl.ng
                                                          artfos
                                                                more than
                                                                    to (3ez-m aa
                                                          Of the    board of
                                                         u of aaid   distrfot.

                                                          opinion on th0         ram

                                                  Board or Trusteea
                                                  wiool Dfatriot
                                                                 h0
                                                   B on 3eptuab.r
                                                    bank the dr-
                                                    the board with
                                             re   pase   intrrest
                                  by the &~apository, Are suoh
                                 ees eligible to aarve on the
                                  It not, o&n they be raBioveh

                      w   u have also   edvi6ea UBthatr
                        *The lest saholastio oemaua of the
                   Trtiity IndepamIsnt Sohool Dlatriot totalsd
                   one thousaM three hundred four (X,904)."
                                                                    253



Eonorablo   Albert
               J. Eutron, Fa$,
                            8
having more than one hundrod nnd fifty (DO) rohola8tio8
is selected by the board Of trU8toes og,suoh distrfot.
such depository, or treasurer iau8t give bon& EQplWO$ by
ths board of trustees.
            Tho 0091ponlaw has alwayrooognitod the Pangor
to the pubLl0 welfare arlring ~&an a publio 0ff10ial  tit-
lrq in hi8 offlolal oapaoitp, m8kor a oontraot in w&h    ha
~;$tsrertsd                              on aol¶traotr, mo.
              lndivitlually. 6 Wi.ll.iStoa
    . The Texas oourte applied thi8 rule at an early aato
Md dOOiaT@d 8UOh OOIItIXOt8t0 bs Wld.    A8 8tated b
tico Llproomb, in Flanlklnw. Yokos (l&36), 16 TO%.
p.18zt
          “A oontraot 'whidh wouldIgin him
     (the publio 0rri00r) an ill$oSwt in an
     0rrfOig sot to be dona by him would bo
     ,o,ugny   to law and aouna Aorelltyc


            Thi8 ooam0n law rub   a8 It arrootr oorbin   oirfoarm
and certain typos 0r oontraot8 ha8 boon oneotod into a pond
8tatuta; miolo $73, Penal Godo of Texas, wi~Uh readmt
         *If any orrioor    or any oouuty, or oi
    My of8y or town shall bmoAa In any man-
    aer pomniarily lntonsted in any cumtraotr
    made by suoh oounty, dlty or torn, through
    its!egonte, or othsrwi8e ror the oonotru+
    tion or ropakor      any b&r,    rosa,, rtmet,
    alley or house, or an$ otbr work Tudor-
    takon by euoh county, oitp or town, or W
    bsooma lntoreetodin any bid or~proporPl      for
    such work or in the puroh80 ox rale of any-
    thing A&O for or on aooount or ouch oountiy,
    oity or town, or who shall oontraat     ror Or
    reooltvsany money or propor8y, or tho npn-
    Mntative or either, or any ozoololasnt    or
    advantags whatsoever    in-Oonsldoratlon of suoh
    bid, proposal, ootitraot,purchase or ~10, ho
    shall be fined not loos than arty nor more
    than flvo hundred dollar8.w
          This statute has been oonnoientiou8ly oniorood by
the Oourtar IYeyeraP. walker S76 8. W. 006t alty    or EdIn-
burg f. Ellle, 69 S. \v* (a) 40. In the la8tor 6080, JuUm
                                                                               254




Be+srablo Albert J..Hutuon, Pago I


sharp,     opeaklng   for'the Gommlealon of Appeals, doolarod:
                The rule prohlbltlng ublta oSSlOore
         from being intereBt#d    in QUt ti0 0Ont~OtB
         should   be sorupulouely  8nfoFOed.m

          we believe, however, that the situation outllnad
In your letter does not eon18within tho purvlow OS Art&b
373, BUpFCi. It 18 tXU0 that tlXl8tOi38  Of #Oh001 di8triOtr
have been held to be oounty ofl’leetrs wlthln tho mu&g
of civil statutes, Sohorz v. Tolfor, 74 S. iR. (2d) 329;
Hendricks v. &t&e, 49 S.W. 705; FOwlOX 1. '2hOBW8 275,
S. W. 253; Walbr  v. K’alkar, f34li 8. WI 624. But tha T0xar
Gouti of Criainal Appeals has nSuaeQ to adopt 110llfrral
a coaatruotlon in oonetr       a penal ltatuto. Sa W      t4
Stato, 80 Tex. trim.           , 188 9. Vi,1.002that oouxt
held that a treasurer or M    indopsrrdont88hsoi &iBtXiOt
was not lncludod within tho $o%!m"auy oounty troamror*
a8 rOWid i!ttiiOi4t m%    Or B&~ROti8Ob,C~iEi~      s~tUtO8
0r mu.    See our Oplnlon IOU.&Ui6@, oo@y,ar uhioh 18 on-
01080& horowlth.

            ft la lilcewlseto b& notlood that Artioai SW
dOff8 no% rsior  to all types of oontraots       in whit&   the pub
110 oSSloor may bo inter08t8d,,bUt       is limited     to “any 0001
traodr * l + Sor the oontiruo*lcin     or repair Or,?        pge,
rod street,    alloy or house, ot say other work *
any bid or propoqal Sor suoh work-or In tho
aal0 of anything * * *." A oontraat        dth n
dO&US81tW3' is flOtmob   a OOIltraOta8 doBOr1bob iCthi8 Btat-
ute. Apply&      the rule that   penal mttotutss mmt bs 8triot-
1~ 00nstm8u,      WC) are   of   the   apiaon   that   mioi0   87s   ,0r th0
Ptm& ~odo is not appllo+blo to the situation horo under
oon8ldoratlon.
          Tho convorao oS the queetion asked by you was oon-
siderod by this department in eOnSorenQ oplnlon 80. 2785,
d&o& Beptembor 16 1929, appoarlng at pago 127 OS "PhoAttor-
ney Ceneral'o gublhahed report for l928-1980.          iY13
                                                          quot. thlr
oplnloxlin.,
           fill!
     Vionorablo S.L.N. Xfirra   hate   f&ipWiI.itenbat
          of Publlo ~BtTUOt~On,     Auutin, TaxaS.
              qear Str8 This will aokdaw~odgo reoslpt
         of your letter of Septambw     10th. addroasad to
         the Attol'ney Geneml.    By thi.8 mvor,  YOU auk
         the opinion OS the dopartmnt a8 to whether a
EionorableAlbert J. Hutron, Page 4


     stookholdsr or direotor of a oorporetlon
     sellring,   us   degository   or   treasurer   of   an
     Independent eahool alstrloC would be eli-
     glble Tar appolntmauh and qualification
     a6 trustee or said sohool district.

           Tie a:.e of the opinion that the two
     positions present euoh a aoniliot of lnteroste
     PIG Lo prevent  the holding,or the two relation-
     ships at one end t&e sama tims. The trustees
     of M independent eahool dlatriot have aa part
     of tholr autp the t43ak:   of seeing thdi the
     treasurer or depository properly managea        the
     funa ona moneys or the school district. It
     ie aloo inoumbont upon the truateee to sse
     that thd mohool tunas are properly protooted
     by bonda and that the solvienoyof the bonds
     ana also the 6olvsnoy or the lnstftution
   - should be wat,ohobattnr to the end that the
     nonage eiay always be properly protooted.
     Innumrrablr lnetanoee oould be recounted
     when the peouniary intersala of a stook-
     holder in a oorporatlou would away the trua-
     tea  to an act or ravorltlam, at least     that
     w unbiased and non-lntersstea trustee would
     reeolve against    mob bspository   or treasureri
     without attempting    to enunsrats these various
     obJaotione we oonaludr that upon the grounda
     of public policy the tra positions are Imom-
     pabible and that, thareiors, we met answer
     your qieetlon    by saying  that a atookholder or
     offitmr of a oorporrrtionacting as a depository
     fox sn Independent sohool.dlstrlat would not
     be eligible for apzoiatnent or electicn Gs
     trustee of said sohcol district. 311 PIOr
     opinions of this department to the cOntrP,rY
     are expressly overrulei?.
                                 Yours very truly
                                 %. Dandy LawmWWs,
                                 A$aictant I?ttOrn6y f%mral."

          In oonoluslon, -*(I
                            bag t0 fiaViS6 YOU that in OUT
opinion (1') ths oontraot made by the Board of Trustee8  Or
the Trinity Indspendent,School Dfstriot deaisnatlng as d*-
pository the bank, three or whose directors are trdstess$
ie Told) (8) the trustees are not sub&at to OriPPLns;l.
Honorable J. Hutiwn,   Page 5


prtmeoutlon under Artiole 573 or the Penal Code8 (3)   upon
neoesaary findings of raot by a oourt or jury, the trustees
may be removed from office by the prooodurs provided by Ar-
tlola 5, seotlon 24 of ths Constitution or Texas, and Title
100, Revised Civil Statutes, 1925.

                                   Youra very truly
                                ATTORNEY   G’EN!UWLOF TWS



                                             \I’&lter
                                                    R. Koch
                                                  Aersistant


WRKIRS